*923Appeal from a decision of the Unemployment Insurance Appeal Board, filed February 10, 2003, which, inter alia, ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant worked as a receptionist and a billing clerk at a medical office. On August 26, 2002, her supervisor advised her that he was letting her go with two weeks’ notice. Claimant left work that day, never to return. She filed a claim for unemployment insurance benefits, indicating that she was fired. After she began collecting benefits, the Department of Labor found, among other things, that claimant was disqualified from receiving benefits because she voluntarily left her employment without good cause. Following a hearing, an Administrative Law Judge sustained this finding and this decision was affirmed by the Unemployment Insurance Appeal Board. This appeal ensued.
We affirm. “In general, leaving employment in anticipation of a scheduled discharge date will not constitute good cause for resigning within the meaning of the Labor Law” (Matter of Miller [Commissioner of Labor], 296 AD2d 693, 694 [2002] [citation omitted]; see Matter of Santiago [Commissioner of Labor], 308 AD2d 674 [2003]). Here, it is undisputed that claimant left her position two weeks before her scheduled termination. Although she maintains that she did not understand what her supervisor meant when he informed her that he was giving her two weeks’ notice, this presented a credibility issue for the Board to resolve (see Matter of Cieslewicz [Commissioner of Labor], 1 AD3d 878, 878 [2003]; Matter of McCullough [Publisher’s Clearing House—Commissioner of Labor], 307 AD2d 567, 568 [2003]). Therefore, we conclude that substantial evidence supports the Board’s decision.
Cardona, P.J, Crew III, Peters, Carpinello and Mugglin, JJ., concur. Ordered that the decision is affirmed, without costs.